Title: To Alexander Hamilton from Benjamin Lincoln, 1 December 1791
From: Lincoln, Benjamin
To: Hamilton, Alexander



Boston Decr. 1 1791
Sir

Your favours of the 17th & 18th were received last evening by post. The one referred to in your letter to Capt williams did not come to hand.
I wish my opinion had not been asked relative to the present allowance made the keeper of the Light House at Portland as the sum given was named by me and thought to be as much as the public ought to give for keeping it in the best manner. I did not consider whether the sum was sufficient to support Mr. Greenleaf & family or not. I considered only the service to be performed and what sum would compensate a man for doing it. I considered that the LightHouse was situated on the main Land in the vicinity of a good neighbourhood and not more than half a mile from an open road on which is much traveling. That whoever keept the light house might carry on the business of a Smith, a Shoemaker, a weaver, a taylor &c &c or that he might do the business of a common day labourer among the farmers—besides a mans time might be well spent part of the season in fishing. I also considered that in addition to the eighty dollars there was a convenient House owned by the public for which the light House keeper would not pay any rent nor for the garden & for a small barn which is building. I also considered that as Labour & provisions are in this State the Eighty dollars, the house rent &c would nearly pay a man for his whole time.
When I mentioned the Eighty dollars I knew a person of character who could produce very ample recommendations, that would gladly keep the lights for a less Sum. I did not think I should be justified in putting it at so low a price as he fixed it for. It did not appear to me that it would be a full compensation for the services which must be render.
It may be said that the sum of Eighty dollars bears no proportion to what is given for keeping other light Houses in the State. Though I did not think this ought to have any weight in the decision of the simple question what was a reasonable compensation for keeping the Light House at Portland Yet the difference will not appear very great when it is considered that the others are on Islands, which cannot be approached at some seasons of the year for a long time together, far removed from any other inhabitants or on long Isthmuses one I think is thirteen miles & the other not much less. This makes it necessary to keep two men at the least and in some places more constantly at the light Houses and their detached situation excludes them in a degree from those employments which did they exercise would much aid their support.
I have been thus particular in the statement of this matter because I had before given my opinion because I find a Host of Petitioners applying for a much larger sum and because hereby that you may be poss[ess]ed of a state of facts necessary to making up a final judgment on the Question.
On the whole if the Question is whether Eighty dollars are a sum sufficient to support Capt Greenleaf & family I should answer No. If it is, whether Eighty dollars will compensate for the labours in keeping the Light House and whether it can be attended for that sum I should answer yea.
I hope soon being in Philadelphia and give a general state of all the light-Houses & their supplies in this State.
Secy of the Treasury
